Citation Nr: 1025964	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  99-11 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and M.S. and D.C. and D.C. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2000 of a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In March 2000, in July 2002, in October 2003, the Veteran 
appeared at a hearing before a Decision Review Officer.  In 
February 2005, the Veteran appeared a hearing before the 
undersigned Veterans Law Judge.  Transcripts of the hearings have 
been associated with the Veteran's file. 

The appeal was initially before the Board in April 2005, when the 
Board remanded for additional evidentiary development the 
application to reopen the claim of service connection for a 
seizure.  After the development was completed, in a decision in 
January 2007, the Board reopened the claim of service connection, 
but denied the claim on the merits.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an order 
in May 2008, the Court granted a Joint Motion for Remand and 
vacated and remanded the claim of service connection for a 
seizure disorder.  The part of the Board's decision, reopening 
the claim was not contested.  The Veteran also did not contest 
the Board's decision, denying service connection for residuals of 
head injuries to include venous angioma, impulse control 
disorder, a mood disorder, and the claim for a total disability 
rating for compensation based on individual unemployability, and 
the claims were deemed abandoned. 




FINDING OF FACT

A seizure disorder was not affirmatively shown to have been 
present in service, the current seizure disorder as a chronic 
disease was not manifested to a compensable degree within the 
one-year period following separation from service; and the 
current seizure disorder, first documented more than one year 
after service, is unrelated to head injuries in service. 


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by service, 
and service connection for a seizure disorder as a chronic 
disease may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The appeal stems from a claim filed prior to the enactment of the 
VCAA.  The RO however has provided post-adjudication VCAA notice 
by letters, dated in March 2001 and in April 2005, and in the 
supplemental statement of the case in May 2006. 

The Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that VA 
would obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal records 
on his behalf.  The notice in the supplemental statement of the 
case in May 2006 included the provisions for the effective date 
of the claim and of the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim). 



Except for the provisions for the effective date of the claim and 
of the degree of disability assignable, to the extent that the 
VCAA notice came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was cured 
as after the Veteran was provided content-complying VCAA notice 
the claim was readjudicated, as evidenced by the supplemental 
statement of the case in March 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

To the extent the VCAA notice, pertaining to the provisions for 
the effective date of the claim and for the degree of disability 
assignable, was provided in the supplemental statement of the 
case in May 2006 and the claim was not thereafter readjudicated 
by the RO after the content-complying notice was issued, the 
notice was defective.  As the claim of service connection is 
denied, no effective date or disability rating is assignable as a 
matter of law, and the limited notice and timing error is not 
prejudicial.   See Dingess at 495.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records, VA records, and private.  The Veteran has not identified 
any additional pertinent records for the RO to obtain on his 
behalf.

The RO afforded the Veteran VA examinations in 2003 and in 2005 
and obtained a VA medical opinion.  In accordance with 
38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained 
medical advisory opinions from a psychiatrist and neurologists in 
the Veterans Health Administration.  After the Veteran was 
provided copies of the medical advisory opinions, dated in 
November 2008, in May 2009, October 2009, and in January 2010, 
the Veteran submitted additional argument and evidence. 



In March 2010, the Veteran's counsel argued that the medical 
advisory opinions were unclear on the question of whether or not 
the cumulative effect of the Veteran's head injuries impacted his 
physical and cognitive functioning and that the claim should be 
remanded for additional development to include an assessment of 
all the disabilities that the Veteran suffers due to head 
injuries, including cognitive impairment. 

In its decision in January 2007, the Board denied service 
connection for residuals of head injuries to include venous 
angioma, impulse control disorder, and a mood disorder and in the 
Joint Motion for Remand the parties, including the Veteran's 
counsel, did not contest the Board's decision, denying service 
connection for residuals of head injuries other than seizures.  
In accordance with the Court's Order, the current appeal is 
limited to the claim of service connection for a seizure 
disorder.  As counsel raises additional issues that have not been 
adjudicated by the RO and as the additional issues are not 
inextricably intertwined, that is, the issues do not have a 
significant impact on the finality of VA's adjudication of the 
current appeal, the Board declines to postpone appellate review 
of the claim of service connection for a seizure disorder for 
further development of other issues raised by counsel.   See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (A Board 
decision is not final order when an inextricably intertwined 
claim is undecided.)  

The Veteran may file with the RO an application to reopen the 
claim of service connection for residuals of head injuries for 
other disabilities, including cognitive impairment.

Counsel also argued that the medical advisory opinions are 
inadequate on the question of why the concussions in service were 
less likely the cause of the Veteran's disabilities that a single 
incident in 1985 after service.  The Board disagrees and will the 
address this argument in the Analysis: Arguments Raised by 
Counsel.  



As there is no indication of the existence of additional evidence 
to substantiate the claim, and as the record contains sufficient 
competent evidence to decide the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Other Preliminary Matters

After the last supplemental statement of the case was issued in 
March 2006 and until the Board's decision in January 2007, the 
Veteran had submitted additional evidence, but as evidence is 
either duplicative of evidence already of record or does not have 
a bearing on the unresolved material issue of fact, namely, the 
issue of causation, that is, competent evidence of a nexus 
opinion, the additional evidence need not be referred to the RO 
for initial consideration.  38 C.F.R. § 20.1304(c).

After the Board's decision in January 2007, the Veteran had 
submitted additional evidence, but as evidence is either 
duplicative of evidence already of record or does not have a 
bearing on the unresolved material issue of fact, namely, the 
issue of causation, that is, competent evidence of a nexus 
opinion, the additional evidence need not be referred to the RO 
for initial consideration.  
38 C.F.R. § 20.1304(c).

Also, after the Board furnished the Veteran and his counsel 
copies of the medical advisory opinions from the Veterans Health 
Administration, dated in November 2008 and in May 2009, the 
Veteran's counsel in March 2009 and in July 2009 requested that 
the case be remanded to the RO for review of new evidence 
submitted by the Veteran.   As the additional evidence is either 
duplicative of evidence already of record or does not have a 
bearing on the unresolved material issue of fact, namely, the 
issue of causation, that is, competent evidence of a nexus 
opinion, the additional evidence need not be referred to the RO 
for initial consideration.  38 C.F.R. § 20.1304(c). 



To the extent counsel may be referring to the advisory opinions 
from the Veterans Health Administration as the "new" evidence, 
the Board has the authority to obtain and consider expert medical 
opinions in compliance with 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 20.903 without remanding the case for initial RO consideration 
of such evidence and without obtaining a waiver of such 
consideration from the Appellant.  Padgett v. Nicholson, 22 Vet. 
App. 159 (2008) (issuing nunc pro tunc on November 2, 2004, 
Padgett v. Nicholson, 19 Vet. App. 133 (Full Court Opinion) 
(2005) (en banc) (Under 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 20.903, the Board has the authority to secure and to consider 
in the first instance without referral to the RO expert medical 
opinions from the Department of Veterans Affairs medical 
experts)). 

In March 2010, the Veteran submitted two articles in support of 
his claim and waived the right to have the additional evidence 
initially considered by the RO. 

Since the appeal to the Court, the Veteran has been represented 
by different counsel from the same law firm.  In April 2010, in 
VA Form 21-22a, the Veteran appointed James G. Fausone of the law 
firm as his counsel.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first 
diagnosed after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran has served for 90 days or more during a period of 
war, an epilepsy or seizures become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Facts

The service treatment records show that in July 1974 the Veteran 
sustained a mild concussion, when, walking down the aisle in the 
barracks he tripped over another Airman and hit his head in the 
left temporal area on a foot locker.  He was not unconscious, 
but he complained of a headache.  A skull X-ray was negative, 
and no neurological abnormality was noted.  

In January 1975, the Veteran was seen at a Mental Health Clinic.  
Psychological testing revealed that he appeared to present 
himself in a favorable light regarding conformity, self-control, 
and moral-values, but there was evidence of resentment towards 
authority figures and, since this hostility was in direct 
conflict with his social "façade," he probably experienced 
chronic anxiety.  There was no evidence of psychosis or of a 
neurotic pattern.  Rather, if organic etiology was ruled out, it 
was felt that he had anxiety with depressive elements in a 
passive-aggressive personality. 
In June 1975, at a squadron picnic, the Veteran fell or jumped 
from some bleachers and injured his ankles.  In August 1975, it 
was noted that the Veteran had been evaluated at a Mental Health 
Clinic in January and in August 1975, as a result of which it was 
determined that he had no psychiatric disorder, and he was 
medically eligible for worldwide assignment and had no duty or 
assignment limitations.  He was currently experiencing a loss of 
control over alcohol, and it was recommended that he enter the 
Alcoholism Rehabilitation Program. 

In October 1975, the Veteran swallowed about a mouthful of 
gasoline.  The circumstances of the incident were not recorded. 

In November 1975, the Veteran was re-evaluated for situational 
stress reaction.  There had been a significant improvement in his 
duty performance and behavior. He was currently ethanol free.  He 
was given a Physical Profile in November 1975 clearing him for 
worldwide duty. It was noted that the current mental health 
evaluation indicated a resolution of stress and the Veteran was 
symptom free. 

In December 1975, the Veteran was in a fight and he was kicked 
in the head and face.  He suffered abrasions on the right cheek 
and neck and swelling around the eyes and the right side of the 
neck.  X-rays of the skull and the neurological examination were 
negative.  He was given instructions to follow for head trauma. 
On separation examination, the Veteran denied headaches, 
dizziness or fainting, head injury, epilepsy, or disturbance of 
consciousness, such as memory loss or amnesia.  There was no 
complaint, finding, history, treatment of a seizure or a 
diagnosis of seizure disorder.  The neurological evaluation was 
normal. 

After service, VA records show that in January 1990 the Veteran 
was hospitalized at the Houston VA to evaluate seizures.  The 
Veteran provided a history of seizures, beginning about two 
weeks after he was in a vehicle accident in 1985, when he 
suffered a head injury.  



The seizures involved loss of consciousness, left arm stiffness, 
rolling of the eyes, drooling, urinary incontinence, and staring 
spells all after his accident.  The neurological examination was 
normal.  A CT scan of the brain and an EEG were normal.  It was 
concluded that the seizures were probably secondary to trauma in 
1985.  The Veteran was prescribed Dilantin.  The diagnosis was 
seizures.

Private medical records show that in May 1990 history included 
seizures, which was being treated with Dilantin.  According to 
the Veteran the first time he was diagnosed with having seizures 
was eight months previously and he was taken to a VA hospital 
where seizures were diagnosed and he was started on Dilantin.   
The Veteran attributed his seizures to a head injury in 1985, 
when he rolled a pickup truck and he lost consciousness, but he 
did not have a skull fracture and a CT scan was negative.  The 
impression was seizure disorder, mainly grand mal type, well 
controlled with Dilantin.  

Private medical records show that in June 1990 on hospitalized 
for evaluation of back injury, sustained at work.  History 
included a seizure disorder, which began in 1989, from a vehicle 
accident in 1985, when the Veteran rolled a pickup truck four or 
five time and lost consciousness for about 30 minutes.  A CT 
scan of the head was normal.  On rehabilitation following back 
surgery, the premorbid functioning included two years in the Air 
Force.  

On the Veteran's application for VA pension benefits in 
September 1990 the Veteran described his disabilities to include 
a head injury with seizures in 1985. 

VA records from March 1990 to July 1995 show that the Veteran's 
history of seizures since 1989 or 1990, following a head injury 
in 1985, was consistently reported.  When there was a reference 
to military service, there was no mention of a head injury or 
seizures.  In June 1991, history included head trauma about 10 
years previously.  In April 1994, history included head trauma 
in 1974 and in 1975 without loss of consciousness and in 1985 
with loss of consciousness.  In May 1994, a MRI of the brain was 
normal.  

On hospitalization for psychiatric treatment in July 1995, 
psychological testing was consistent with multiple head 
injuries.  On psychiatric evaluation, history included head 
trauma without loss of consciousness in service in 1974, vehicle 
accidents in 1979 and in 1985 with loss of consciousness, 
seizures after 1985, and a diagnosis of seizures in 1990.  

VA hospital records show that in December 1995 the Veteran 
stated that he had head injuries in service and his seizures 
started in 1978.   In November 1997, history included head 
trauma in 1974 and in vehicle accidents in 1979 and in 1985 
(with loss of consciousness) and a diagnosis of seizures in 
1989.     

A private medical record in February 1998 included a history of 
head injury in service and seizures since then. 

VA records show that in May 1997 the diagnosis was seizure 
disorder secondary to previous head injury.  In March 1999 
history included head injuries in service in 1974 and in 1975 
and the onset of seizures.  VA records from 1995 to 2002 include 
a history of head injuries in 1974 and in 1975 during service 
with the onset of seizures.

In March 2000 in testimony, the Veteran described the head 
injuries in 1974 and in 1975 in service.  He stated that when he 
started to have problems with seizures in 1978 he was treated at 
the Houston VA.  He attributed his seizures to head injuries in 
service. 

VA records show that in November 2000 the assessment was 
seizures of an uncertain etiology.

In July 2002 in testimony, the Veteran described the head 
injuries in 1974 and in 1975 in service.  He stated that 
seizures did not show up in service.  He attributed his seizures 
to head injuries in service.  He also described a head injury in 
1985 in a vehicle accident.  M.S. testified that she had taken 
over the driving for the Veteran because of his seizures. 

In October 2003, in testimony, the Veteran described the head 
injuries in 1974 and in 1975 in service.  He stated that after 
service he started to have seizures, but he was unsure of the 
year.  The Witnesses, DC and DC, assisted the Veteran identify 
VA records, pertaining to his claim. 

In February 2005, in testimony, the Veteran described the head 
injuries in 1974 and in 1975 in service.  The Veteran stated 
that he was unaware of having seizures in service and that he 
first had a seizure in 1978, when he was treated by VA.  The 
Witnesses, DC and DC, stated that they helped the Veteran 
because he was unable to do some activities of daily living. 

In April 2005, the Veteran notified VA that he was unable to 
obtain the medical records, pertaining to his vehicle accident 
in 1985. 

In a statement in May 2006, C.L.B., a neighbor of the Veteran 
for six years, stated that in his opinion the Veteran's 
neurological and physical disabilities were indicative of a 
brain injury or trauma.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not assert and the 
record does not show that the claimed disability was the result 
of participation in combat, and the combat provisions of 38 
U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 


Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Applying 38 C.F.R. § 3.303(a)

On the basis of the service treatment records alone, there was no 
complaint, finding, history, treatment, or diagnosis of a seizure 
or a seizure disorder, including on separation examination, when 
the Veteran denied epilepsy (seizure).  As neither a seizure nor 
a seizure disorder was affirmatively shown, that is, evidence of 
onset during service, service connection is not established under 
38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (service 
connection may be accomplished by affirmatively showing inception 
during service).  



Applying 38 C.F.R. § 3.303(b) 

The service treatment records do show that in July 1974 the 
Veteran suffered a mild concussion when he accidently tripped and 
fell on a foot locker, hitting his head.   Also, in December 
1975, he was kicked in the head in a fight. 

As a seizure or a seizure disorder was not shown in service, as 
after service a seizure disorder was first documented in 1990, 
14 years after service, as there is no competent or credible 
evidence either contemporaneous with or after service that a 
seizure or a seizure disorder was noted during service, that is, 
observed during service, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply for the reasons explained 
below.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Considering the service treatment records and VA and private 
medical records after service, VA records show that in January 
1990 on initial hospitalization for evaluation of seizures, the 
Veteran provided a history of seizures, beginning about two 
weeks after he was in a vehicle accident in 1985.  The Veteran 
is competent to describe symptoms of a seizure.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge.).

The Veteran's statement to health-care providers for purposes of 
treatment and diagnosis are exceptionally trustworthy since the 
Veteran has a strong motive to tell the truth in order to 
receive proper care. See Federal Rules of Evidence (Fed.R.Evid.) 
803(4) (expands the hearsay exception for physical conditions to 
include statements of past physical condition on the rationale 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  For this reason, the Veteran's statement that seizures 
started after 1985 is highly credible.



Although the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate, where the Rules assist in the articulation of the 
Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Recourse to the Federal Rules of Evidence is appropriate where 
the Rules assist in articulation of the Board's reasons for 
finding a claim not well grounded.); see Nieves-Rodriguez, 22 
Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating 
expert medical opinion before U.S. district courts are 
important, guiding factors to be used by VA adjudicators in 
evaluating the probative value of a medical opinion.). 

Also, on the Veteran's application for VA pension benefits in 
September 1990, the Veteran described his disabilities to 
include a head injury with seizures in 1985.  In March 2000 in 
testimony, the Veteran testified that he started to have 
problems with seizures in "1978;" in July 2002 in testimony, 
the Veteran stated that seizures did not show up in service; in 
October 2003 in testimony, the Veteran stated that after service 
he started to have seizures, but he was unsure of the year; and 
in February 2005 in testimony, the Veteran stated that he was 
unaware of having seizures in service.  The Veteran's testimony 
under oath that seizures started after service is too highly 
credible.   

As the service treatment records, the initial post-service 
medical records, pertaining to treatment and diagnosis of a 
seizure disorder, and the Veteran's sworn testimony do not 
establish that a seizure or seizure disorder was noted, that is, 
observed in service, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply. 



As for the history of head injury in service and seizures since 
then (private medical record, dated in February 1998) and 
history of head injuries in 1974 and in 1975 during service with 
the onset of seizures (VA records in March 1999 and entries from 
1995 to 2002), while the history is somewhat equivocal as to the 
actual onset of seizures, even if the entries were read to mean 
in-service onset, the record clearly shows that a seizure or a 
seizure disorder by the service treatment records, by the 
initial post-service medical records, pertaining to treatment 
and diagnosis of a seizure disorder 14 years after service, and 
by the Veteran's sworn testimony did not have onset during 
service.  For this reason, the history is based on an inaccurate 
factual premise and has no probative value on the question of 
whether or not a seizure or a seizure disorder was noted in 
service to warrant application of the principles of chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b).  
See Reonal v. Brown, 5  Vet. App. 458 (1993) (An opinion based 
upon an inaccurate factual premise had no probative value.). 

Applying 38 C.F.R. §§ 3.307 and 3.309

Also, as a seizure disorder was initial documented after service 
in January 1990 with a history of onset after 1985, and as on 
several occasions (December 1997 VA hospital report and testimony 
in March 2000 and in February 2005) the Veteran stated and 
testified that the seizures became in 1978, and he also testified 
that was when he was treated at the Houston VA (assuming here, 
without deciding the competency or credibility of the Veteran's 
statement, for the limited purpose of whether the one-year 
presumptive period for a seizure disorder as a chronic disease 
applies), all the dates, 1978, post-1985, and 1990, are beyond 
the one-year period after discharge from service in 1976 for 
presumptive service connection for a seizure disorder as a 
chronic disease and service connection under 38 U.S.C.A. §§ 1112 
and 1137 and 38 C.F.R. §§ 3.307 and 3.309 is not established.  



Stated differently, the record does not show and the Veteran does 
not argue that a seizure disorder was manifested within one year 
of his separation from service. 

Applying 38 C.F.R. § 3.303(d) 

As for service connection for a disability first diagnosed after 
service under 38 C.F.R. § 3.303(d), although the Veteran is 
competent to describe symptoms of a seizure, Layno at 469-71, a 
seizure disorder is not a condition under case law that has been 
found to be capable of lay observation.  Therefore the 
determination as to the presence or diagnosis of a seizure 
disorder since service or currently is medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether 
the veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a lay person is competent to 
identify: a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

A seizure disorder is not a simple medical condition, such as a 
broken leg, because it is not a condition a lay person can 
perceive through the senses as distinguished from an opinion or 
conclusion from his own personal observation.  38 C.F.R. § 3.159 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  



Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.); Layno at 469 (a 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.).  

Also, the diagnosis of a seizure disorder is based on a history, 
physical examination, and testing, such as a CT scan and EEG, 
which requires specialized education, training, or experience.  
See THE MERCK MANUAL OF DIAGNOSIS AND THERAPY, Neurology, 1822-27 
(18th ed. 2006) (the diagnosis of seizures includes history, 
physical examination, and testing, such as EEG or CT scan).

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer a diagnosis of a seizure disorder.  

Where, as here, there is a question of a diagnosis of a seizure 
disorder, not capable of lay observation by case law and a 
seizure disorder is not a simple medication condition under 
Jandreau for the reasons expressed, to the extent the Veteran's 
account on several occasions that the seizures began in 1978 
(December 1997 VA hospital report and testimony in March 2000 and 
in February 2005 in which the testified that the seizures became 
in 1978 and that was when he was treated at the Houston VA) is 
offered as proof of a diagnosis of a seizure disorder in 1978, 
before his post-service head injury in 1985 to support the 
argument that the post-service seizures were more likely related 
to the in-service head injuries than the subsequent head injury 
in 1985, the Veteran's statement and testimony are not competent 
evidence on the question of the diagnosis of a seizure disorder 
before 1990, and the statement and testimony are excluded, that 
is, the statement and testimony is not to be considered as 
competent evidence favorable to claim.  



Also, the Board finds that the Veteran's accounts are 
inconsistent and therefore not credible when compared to his 
statement on the initial evaluation for treatment and diagnosis 
of a seizure disorder by VA in 1990, when the Veteran provided a 
history of seizures, beginning after a vehicle accident in 1985, 
and when the record of VA treatment began in 1990, not in 1978.  
As the Veteran's accounts as described are not credible on the 
question of the diagnosis of a seizure disorder before 1990, the 
evidence is excluded, that is, is not to be considered as 
evidence favorable to claim.

Although the Veteran is competent to report a contemporaneous 
medical diagnosis, there is no contemporaneous diagnosis of a 
seizure disorder in 1978 and the first contemporaneous diagnosis 
was in 1990, 14 years after service.  And although the Veteran is 
competent in describing symptoms which support a later diagnosis 
by a medical professional, on initial evaluation for treatment 
and diagnosis by VA in 1990, the Veteran provided a history of 
seizures, beginning after a vehicle accident in 1985, the 
diagnosis of a seizure disorder was not attributed to head 
injuries in service or other injury, disease, or event in 
service.   

Considering questions of the Veteran's competency and 
credibility, the Board finds that a seizure disorder was first 
diagnosed after service in 1990 and that the seizures began 
after service after 1985.  

Causation under 38 C.F.R. § 3.303(d) 

The remaining question is one of causation, that is, whether 
there is an association between the post-service seizure 
disorder and the head injuries in service. 

Evidence in Support of Causation 

In a statement in May 2006, C.L.B., a neighbor of the Veteran 
for six years, stated that in his opinion the Veteran's 
neurological and physical disabilities were indicative of a 
brain injury or trauma.  The Board does not find the opinion 
persuasive on two levels.  First, the opinion does not 
specifically identify a seizure disorder and does not 
specifically identify when the brain injury occurred.  
And second, while C.L.B. may personally know the Veteran and may 
have had the opportunity to observe the Veteran this does not 
render his opinion universally competent.  A lay witness is 
competent only in describing symptoms that he personally 
observed and a lay witness is not competent to prove the Veteran 
has or was diagnosed with a particular injury.  Layno at 470-71.  
For these reasons, the Board rejects the lay opinion as 
favorable evidence in support of the claim.  

In support of his claim, the Veteran submitted an article 
dealing with minor concussions in children, who may be 
experience long term changes in memory and problems with 
inattentiveness.  

A medical article may be regarded as competent evidence where 
standing alone, the article discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 513 (1998).

Although the article addresses concussions, there is no 
reference to seizures or a seizure disorder.  For this reason, 
the article does not provide a basis for finding plausible 
causality based upon the facts in this case, namely, head 
injuries and seizures, and the article is not competent evidence 
and the article is excluded as evidence. 

The Veteran also submitted a general article on concussion, also 
referred to as traumatic brain injury.  

Although the article addresses concussions or traumatic brain 
injury, the article deals primarily with the immediate symptoms 
following a concussion, including convulsions and seizures.  The 
article distinguished concussive convulsions from post-traumatic 
seizures and that the former were not predictive of the later.  
As the article does not provide a basis for finding plausible 
causality based upon the facts in this case, namely, head 
injuries in service without evidence of seizures until years 
after the injuries, the article is not competent evidence and 
the article is excluded as evidence. 
In statements and in testimony, Veteran attributes his seizures 
to the head injuries in service.  For the purpose of the 
analysis, assuming here, without deciding that the Veteran is 
competent to offer an opinion on medical causation on a seizure 
disorder not capable of lay observation by case law and under 
Jandreau a seizure disorder is not a simple medication condition 
and the Veteran is not reporting a contemporaneous medical 
opinion on causation and the Veteran has not described symptoms 
which support a later favorable medical opinion by a medical 
professional, as there is no such opinion, the Board is 
admitting as evidence the Veteran's statements and testimony.   

Other Evidence 

Before considering evidence against the claim, the Board 
addresses the opinion of the VA examiner, who examined the 
Veteran in October 2003 and in May 2005. 

On VA examination in October 2003, the VA examiner, a physician, 
stated that if the episodes of severe head trauma were confirmed 
and if the history of seizures were confirmed in 1978, then the 
seizure disorder had onset before the third episode of head 
trauma in 1985 and therefore it was as likely as not or more 
likely than not that the head trauma that the Veteran suffered 
during service may be the etiology of the seizure disorder.  In 
a March 2004 addendum, after a review of the Veteran's file, the 
same VA examiner referred to the head trauma in December 1975 
during service, and noted that the neurological examination 
after the trauma had resulted in a normal skull X-ray, that no 
seizures were reported at the time of service, that the head 
trauma had not required admission to the hospital, and that the 
examination two hours after the event was normal.  The examiner 
concluded that it was unclear how this episode during military 
service related to the Veteran's actual symptoms.  

On VA neurological examination in May 2005, the same VA 
examiner, referring to the head injuries in July 1974 and 
December 1975, concluded that it was unclear how the episodes of 
head trauma during service related to the seizure disorder and 
that with the available information he could not make any 
conclusion.  

As the VA examiner was ultimately unable to offer an opinion on 
whether the post-service seizure disorder was related to the 
head injuries in service, and as the duty to assist in 
developing the facts has been fulfilled, that is, there is no 
other information available, the opinion is neither positive or 
negative evidence, that is, the evidence is not pertinent 
evidence one way or the other, regarding a material issue of 
fact, a nexus between the post-service seizure disorder and the 
head injuries in service, and the evidence does not require the 
balancing of positive and negative evidence under 38 U.S.C.A. 
§ 5107(b) (benefit of the doubt).  Fagan v. Shinseki, 573 F.3d 
1282, 1289-90 (Fed. Cir. 2009); see Jones v. Shinseki, 23 Vet. 
App. 382, 388-91 (2010). 

As for the testimony of M.S. and D.C. and D.C., none of the 
witnesses offered testimony as to their personal knowledge of 
onset of the Veteran's seizure disorder or on any other material 
issue of fact necessary to establish service connection. 

Evidence Against Causation 

As the VA examiner's opinion in May 2005 was inconclusive on the 
question of causation, in November 2008, the Board obtained a VA 
medical opinion from a neurologist (medical expert) in the 
Veterans Health Administration (VHA) on the question of: 

Whether it is at least as likely as not that that Veteran's 
head injuries during service in July 1974 and in December 
1975 caused the development of a seizure disorder, which 
was first documented in January 1990 with evidence of 
intercurrent head trauma, suffered in a vehicle accident in 
1985? 

After a review of the Veteran's file, including the service 
treatment records, the VHA neurologist (S.L., MD) recounted:

That the Veteran sustained mild head injuries in July 1974 
and in December 1975 with normal neurological examinations 
after both incidents and negative skull X-rays and spine 
films; 

That the Veteran returned to duty and continued to be 
employed until the late 1980s; 

That there was no witnessed or documented seizures from 
1975 until 1989, when seizures were first reported; 
That in January 1990 the Veteran gave a history of seizures 
since the closed head injury in 1985 associated with loss 
of consciousness; and, 

That the Veteran has been treated for a seizure disorder 
since the late 1980s. 

The VHA neurologist (S.L., MD) then expressed the opinion that: 

The Veteran's seizure onset was most likely after the 
closed head injury in 1985 with no documented seizures 
before 1989 and therefore it was unlikely that the seizures 
were a delayed consequence of the minor head trauma in 
service and the seizures were most likely due to the head 
injury sustained in the vehicle accident in 1985.

In an addendum to the above opinion, dated in May 2009, the VHA 
neurologist (S.L., MD), after a review of the medical literature 
in the field of post-traumatic epilepsy, expressed the opinion 
that:

It was less likely than not that the seizures could have 
been caused by the in-service mild head concussions.  

The VHA neurologist (S.L., MD) explained that the head 
injuries in service were mild, not accompanied by an open 
head injury or significant neurological deficits or loss of 
consciousness, that the search of the literature in the 
field of posttraumatic epilepsy indicates that the 
predisposing factors to the development of epilepsy, 
following head trauma, included a seizure within a few 
weeks of the injury, a depressed skull fracture, or the 
presence of cerebral contusion or subarachnoid blood, and 
none of the factors were documented after the in-service 
head injuries.  

In addition, the literature was clear that that the changes 
(risk) of developing epilepsy after a head injury were 50 
percent or more after an open head trauma compared with a 
risk of 5 percent or less in cases with closed head trauma, 
such as minor and blunt head injuries.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, and whether 
the expert applied valid medical analysis to the significant 
facts of the case in order to reach the conclusion submitted in 
the opinion.  A review of pertinent medical literature may also 
furnish information relevant to the nexus issue. Nieves-
Rodriguez, 22 Vet. App. 295, 302-3 (2008).  

The Board finds that the VHA neurologist (S.L., MD) is suitably 
qualified through education, training, or experience to offer an 
opinion on causation in this case.  38 C.F.R. § 3.159.

As the opinion is based upon the significant facts of the case, 
namely, closed head injuries in service without evidence of 
neurological deficit or loss of consciousness and post-service 
seizures in the 1980s, followed by the diagnosis.  The VHA 
neurologist (S.L., MD) also provided a rationale for the 
conclusion reached in the opinion, that is, it was less likely 
than not that the seizures could have been caused by the in-
service mild head concussions, explaining that the risk of post-
traumatic epilepsy in a case of closed head trauma was 5 percent 
compared to a risk of 50 percent or more in a case of open head 
trauma, which was based on the review of pertinent medical 
literature. 

The opinion of the VHA neurologist (S.L., MD) clearly outweighs 
the Veteran's bare conclusionary opinion, whether or not the 
Veteran is competent to offer such an opinion. 



Also, as the opinion of the VHA neurologist (S.L., MD) was based 
on consideration of the Veteran's prior medical history and 
examinations and as the disability was described in sufficient 
detail, the medical opinion is adequate under Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007) (holding that medical opinion must 
be based on consideration of the veteran's prior medical history 
and examinations and also describe the disability, if any, in 
sufficient detail so that the Board's evaluation of the claimed 
disability will be a fully informed one).  

Other than the Veteran's statements and testimony and argument by 
counsel, the Veteran has not offered any other evidence of the 
question of causation. 

After a review of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim on the 
material issue of fact, pertaining to causation in the context 
that the closed head injuries in service resulted in a seizure 
disorder, first documented in 1990, 14 years after service. 

Arguments Raised by Counsel 

After the Veteran was provided copies of the opinion of the VHA 
neurologist (S.L., MD), Veteran's counsel raised other arguments, 
pertaining to the Veteran's behavior in service.  In order to 
respond to the arguments raised by counsel, the Board obtained 
additional VA medical opinions from a psychiatrist (medical 
expert) and from a neurologist (medical expert) in the Veterans 
Health Administration (VHA). 

For the psychiatrist, the question posed: 

Was the Veteran's behavior in service, namely, falling or 
jumping from bleachers (June 1975), swallowing gasoline 
(October 1975), or situational stress reaction (November 
1975) for which he received mental health treatment 
consistent with a mild concussion, when he had tripped and 
hit his head on a foot locker in July 1974 or is the record 
consistent with a nonorganic basis for the Veteran's 
behavior? 

In October 2009, after a review of the Veteran's file, including 
the service treatment records, the VHA psychiatrist recounted:

That the Veteran experienced a variety of adjustment 
problems in service, including impulsive gestures, 
resulting in minor injuries, a fight leading to serious 
bodily injury, and heavy alcohol abuse that may have 
contributed to his erratic behavior.  As for the incidents 
when the Veteran jumped from the bleachers and swallowed 
some gasoline, there was no mention of the circumstances or 
motivation for the behavior. 

The VHA psychiatrist then expressed the opinion that:

The overall pattern of adaptive behavior was consistent 
with a long standing personality disorder associated with 
alcohol abuse and that the Veteran's behavior improved when 
he maintained sobriety and there was no connection between 
the injuries in July 1974 and subsequent episodes of 
erratic behavior and self harm [The events occurred before 
the head injury in December 1975]. 

The Board finds that the VHA psychiatrist is suitably qualified 
through education, training, or experience to offer an opinion in 
this case.  38 C.F.R. § 3.159.

As the opinion is based upon the significant facts of the case, 
namely, the Veteran's behavior in service, including the 
incidents when the Veteran jumped from the bleachers and 
swallowed some gasoline as referred to by counsel.  The VHA 
psychiatrist also provided a rationale for the conclusion reached 
in the opinion, that is, the Veteran's overall pattern of 
adaptive behavior was consistent with a long standing personality 
disorder associated with alcohol abuse and that the Veteran's 
behavior improved when he maintained sobriety and that there was 
no connection between the injuries in July 1974 and subsequent 
episodes of erratic behavior and self harm. 

The opinion of the VHA psychiatrist is the only evidence of 
record, addressing the Veteran's behavior in service, and the 
opinion opposes the argument that the Veteran's' behavior in 
service was evidence of a concussion.

Also, as the opinion of the VHA psychiatrist was based on 
consideration of the Veteran's prior history and as the 
disability was described in sufficient detail, the medical 
opinion is adequate under Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (holding that medical opinion must be based on 
consideration of the veteran's prior medical history and 
examinations and also describe the disability, if any, in 
sufficient detail so that the Board's evaluation of the claimed 
disability will be a fully informed one).  

Other than the argument by counsel, the Veteran has not offered 
any evidence on the question of the relationship, if any, and the 
head injury in 1974 and the in-service incidents when the Veteran 
jumped from the bleachers and swallowed some gasoline. 

After a review of all the evidence, the Board finds that the 
preponderance of the evidence is against the argument that the 
Veteran's behavior in service after the head injury in 1974 was 
evidence of a concussion. 

For the VHA neurologist, the questions posed were:

1.  If the Veteran's behavior in service as determined by 
the VHA psychiatrist is consistent with a mild concussion, 
when the Veteran tripped and hit his head on a foot locker 
in July 1974, is the type of injury consistent with the 
development of a seizure disorder, first diagnosed after 
service in 1990 with a history of seizures, dating to 
either 1978 or 1985, which are not documented? 

2.  Were the Veteran's complaints by history of dizziness, 
headaches, and impatience before the post-service head 
injury in 1985 consistent with a mild concussion in July 
1974 and a kick to the head in December 1975 during 
service?
3.  What is the cumulative effect, if any, of the head 
injuries in service (July 1974 and December 1975) and the 
subsequent development of seizures after service, first 
diagnosed in 1990, with a history of a head injury in 1985 
and seizures, dating to either 1978 or 1985? 

4.  After answering the questions posed, considering all 
the significant facts, please express an opinion on whether 
it is more likely than not (probability greater than 50 
percent), at least as likely as not (probability of 50 
percent), or less likely than not (probability of less than 
50 percent) that the seizure disorder, first diagnosed 
after service in 1990, is related to the head injuries in 
July 1974 and in December 1975 in service.

In January 2010, the VHA neurologist (R.A.H., MD), recounted and 
explained:

That in July 1974 a neurological consult diagnosed a mild 
concussion related to an accidental fall in July 1974.  A 
diagnosis of a mild concussion implied a traumatic 
transient interruption of neurological function without 
significant pathological change in the brain.  

That posttraumatic seizures and significant pervasive 
cognitive and behavioral change are not characteristic of a 
single mild concussion.  

That a postconsussion syndrome is a constellation of 
complaints that include isolated or combinations of 
symptoms, such as dizziness, headache, irritability, poor 
concentration and memory, imbalance, insomnia, tinnitus, 
and noise sensitivity, which are greatest during the first 
week, greatly improved by one month, and by three months 
are completely recovered in most patients.  

That in this case the medical records failed to document 
the presence of symptoms consistent with a diagnosis of a 
post-concussion syndrome in the multiple primary care, 
orthopedic, and mental health encounters subsequent to the 
episodes of head trauma in July 1974 and in December 1975. 

The VHA neurologist (R.A.H., MD) then expressed the opinion: 

That there is no evidence-based information in the medical 
literature assessing the relationship (if any) between 
repetitive minor head injury and its possible deleterious 
effects on brain functions.  

With the current state of medical knowledge, the minor 
severity of both episodes of head trauma in July 1974 and 
in December 1975 make it less likely than not that the 
Veteran's abnormal brain function as described in the 
medical record are related to cumulative deleterious 
effects from the two episodes of brain trauma in July 1974 
and in December 1975; and 

That it was less likely than not that the episodes of head 
trauma in July 1974 and in December 1975 were significant 
etiological factors in the Veteran's post-traumatic seizure 
disorder or his aberrant behaviors described in the medical 
record.

The Board finds that the VHA neurologist (R.A.H., MD) is suitably 
qualified through education, training, or experience to offer an 
opinion on causation in this case.  38 C.F.R. § 3.159.

As the opinion is based upon the significant facts of the case as 
outlined in the Board's request, the opinion of the VHA 
neurologist (R.A.H., MD) that it was less likely than not that 
the episodes of head trauma in July 1974 and in December 1975 
were significant etiological factors in the Veteran's post-
traumatic seizure disorder or his aberrant behaviors described in 
the medical record.

The VHA neurologist (R.A.H., MD) explained that with the current 
state of medical knowledge, the minor severity of both episodes 
of head trauma in July 1974 and in December 1975 made it less 
likely than not that the Veteran's abnormal brain function as 
described in the medical record are related to cumulative 
deleterious effects from the two episodes of brain trauma in July 
1974 and in December 1975. 

Also, as the opinion of the VHA neurologist (R.A.H., MD) was 
based on consideration of the Veteran's prior medical history and 
examinations and as the disability was described in sufficient 
detail, the medical opinion is adequate under Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007) (holding that medical opinion must 
be based on consideration of the veteran's prior medical history 
and examinations and also describe the disability, if any, in 
sufficient detail so that the Board's evaluation of the claimed 
disability will be a fully informed one).  

Other than the Veteran's statements and testimony and argument by 
counsel, the Veteran has not offered any other evidence of the 
question of causation as further argued by counsel. 

Counsel argues that the medical advisory opinions are inadequate 
on the question of why the concussions in service were less 
likely the cause of the Veteran's disabilities that a single 
incident in 1985 after service.    

As previously explained the Board finds that the VHA opinions 
were based on consideration of the Veteran's prior medical 
history and examinations and as the disability was described in 
sufficient detail, the medical opinions are adequate under Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical 
opinion must be based on consideration of the veteran's prior 
medical history and examinations and also describe the 
disability, if any, in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one).  There is no veterans law jurisprudence or governing 
statutory law, that requires a VA medical examiner to weigh 
evidence, which is what counsel essentially argues.  Roberson v. 
Shinseki, 22 Vet. App. 358, 366 (2009).  As the VHA opinions 
satisfy the criteria for adequacy under Stefl, another VHA 
opinion is not required under the duty to assist.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

After a review of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim on the 
material issue of fact, pertaining to causation in the context 
that the closed head injuries in service resulted in a seizure 
disorder, first documented in 1990, 14 years after service.




Summary 

Based on all the evidence of record, considering issues of the 
Veteran's competency and credibility, the preponderance of the 
evidence is against the claim of service connection and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


